Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 


Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 or 9 of U.S. Patent No. 10,104,787 to Rothkopf et al. (“Rothkopf” hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other since the differences only relate to specifically claiming a “hinge” or the display being “foldable.”  
Claims 13, 14, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Rothkopf in view of US2007/0097014 to Solomon et al. (i.e., “Solomon” hereinafter).  
Regarding claim 13 and 18, Solomon discloses the gap (i.e., at 23) in the rigid material/support structures that overlaps the hinge (see Fig. 1A).  It would have been obvious to provide such a gap, as taught by Solomon, to improve the flexibility, while also ensuring the structural integrity of the hinge.
Regarding claim 14, Solomon discloses the electrical components comprise at least one electrical component selected from the group consisting of: a camera, a display driver integrated circuit, a sensor, and a battery (see [0011]).


It would have been obvious to provide one electrical component selected from the group, as taught by Solomon, to improve the overall utility of the device. 
Regarding claim 19, Solomon discloses the device as substantially claimed, but does not expressly teach the rigid material comprises metal.  It is recognized in the art of electronic devices to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  See in re Leshin, 125 USPQ.
As such, it would have been obvious to one of ordinary skill in the art, to modify the device by utilizing metal for the housing, since metal would provide effective heat dissipation from the housing of Solomon in a reliable and cost efficient manner.
Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Rothkopf in view of US2012/0314399 to Bohn et al. (i.e., “Bohn” hereinafter), the combination of which discloses the device, including a foldable housing coupled together with a flexible printed circuit (408) that extends across the hinge (see Figs. 4 and 5 of Bohn).    



It would have been obvious to include a flexible printed circuit that extends across the hinge, as taught by Bohn, to route electrical interconnection between the first housing and the second housing in an efficient manner. 
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Rothkopf in view of US2009/0103261 to Shih (i.e., “Shih” hereinafter), the combination of which discloses the device, including magnetic structures that hold the housing in a given position.  See Figs. 8-11 of Shih.
It would have been obvious to provide magnetic structures that hold the housing in a given position, as taught by Shih, to ensure the device remains closed while carrying the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2007/0097014 to Solomon et al. (i.e., “Solomon” hereinafter), in view of US2012/0314399 to Bohn et al. (i.e., “Bohn” hereinafter), and further in view of US2009/0103261 to Shih (i.e., “Shih” hereinafter).  
Referring to claim 1, Solomon discloses an electronic device (10), comprising: a housing (22) having first and second housing portions (10a/10b) that rotate relative to one another about an axis (16); a display (12) that overlaps the first and second housing portions and that folds along the axis; and electrical components in the first and second housing portions [0011].
Solomon does not expressly teach a flexible signal path that extends across the axis and that couples the electrical components in the first housing portion to the electrical components in the second housing portion.



Bohn discloses a flexible display foldable assembly (see Figs. 1-4) having first and second housings portions (110/112) and a flexible signal path (408, Fig. 4) that extends across an axis between the housing portions and that couples the electrical components in the first housing portion to the electrical components in the second housing portion.  See [0028-0030].
It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to modify the device of Solomon to include a flexible signal path that extends across the axis and that couples the electrical components in the first housing portion to the electrical components in the second housing portion, as taught by Bohn, since the device of Bohn would provide electrical signal connection between the first and second housing portions of Solomon in a reliable and cost efficient manner.
Likewise, Solomon does not expressly disclose magnetic structures configured to the hold the housing in a given position.  Shih, however, teaches an electronic device (see Figs. 8 and 9) having a first main body or housing (110) and a second main body or housing (120), and magnetic structures (112 and 201) configured to hold the housing in a given position.


It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to further modify the device of Solomon as already modified by Bohn, to include magnetic structures, as taught by Shih, since the device of Shih would allow the first and second housings to remain closed during transport of the device.  
Referring to claim 2, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the flexible signal path comprises a flexible printed circuit.  See [0028] of Bohn. 
Referring to claim 3, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the housing comprises a hinge formed from a flexible material.  See [0013] of Solomon.
Referring to claim 4, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the flexible material comprises a flexible polymer.  See [0013] of Solomon.
Referring to claim 5, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the display has first and second display portions that face towards one another when the display is folded along the axis. See Fig. 1C of Solomon.

Referring to claim 6, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the first and second display portions lie in a common plane.  See Fig. 3 of Solomon.
Referring to claim 8, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the electrical components comprise at least one electrical component selected from the group consisting of: a camera, a display driver integrated circuit, a sensor, and a battery.  See [0011] of Solomon.
Referring to claim 9, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, wherein the display comprises an organic light-emitting diode display configured to display images across the axis.  See [0012] of Solomon.
Referring to claim 10, Solomon in view of Bohn, and further in view of Shih disclose the device as claimed, further comprising stiffening structures (28 and 30, respectively) in the first and second housing portions that are separated by a gap (i.e., at 23), wherein the gap overlaps the axis.  See Figs. 1A and 3 of Solomon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant's amendment necessitated the new ground(s) of 

rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
August 24, 2021